Citation Nr: 0506561	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-16 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which continued a noncompensable rating for service-connected 
bilateral hearing loss, and denied entitlement to an 
increased rating for service-connected tinnitus.  

In December 2003, the veteran appeared before the undersigned 
at a travel board hearing held in Newark, New Jersey.  At 
that time, the veteran withdrew the issue of entitlement to 
an increased rating for service-connected tinnitus, a matter 
which had been previously perfected.  Thus, that issue is no 
longer before the Board.  

The Board remanded the appeal in July 2004 for consideration 
of additional VA medical evidence not of record.  


FINDING OF FACT

1.  The veteran has no greater than level II hearing loss, 
bilaterally.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation (greater 
than 0 percent) for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a March 2002 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to please send us any 
additional information or evidence, and requested that the 
veteran tell the RO about any additional information or 
evidence he wanted VA to try to get for him.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The original rating decision on appeal denying an increased 
rating was in May 2002, two months after the VCAA 
notification.  Accordingly, the timing provisions of 
Pelegrini have been met.
 
The Board notes that the veteran is represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file, the RO has obtained all available post-service VA 
medical records, and the veteran has not identified any 
private medical records.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2004).  Moreover, the veteran 
has been afforded numerous VA audiological examinations in 
conjunction with his claim for an increased rating, including 
examinations in March 2002, May 2003, and December 2003.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.

Hearing loss is rated based on the organic impairment of 
hearing acuity as measured by results of controlled speech 
discrimination tests in tandem with average puretone 
threshold levels obtained from audiometric tests.  38 C.F.R. 
§ 4.85, 4.87, Table VI (2004).  To evaluate the degree of 
disability resulting from defective hearing the rating 
schedule establishes eleven auditory acuity levels from I 
(essentially normal acuity level) to XI (total deafness), 
based on average puretone threshold levels and results of 
speech recognition tests.  38 C.F.R. § 4.85, Table VI (2004).  
Disability ratings are assigned by combining the level of 
hearing loss in each ear.  38 C.F.R. § 4.85(e), Table VII, 
Diagnostic Code 6100 (2004).  

The regulations set forth an additional means of evaluating 
hearing impairment with exceptional patterns.  Specifically, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86(a) (2004).  

Under 38 C.F.R. § 3.321(b)(1), in exceptional cases where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service is authorized to approve an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  Where a case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards, an 
extraschedular evaluation may be appropriate.  38 C.F.R. 
§ 3.321(b)(1) (2004).  

Analysis

The RO granted service connection for bilateral hearing loss 
in a rating decision dated in January 1999 and assigned a 
zero percent rating from December 1996.  

Hearing loss is evaluated based on objective clinical 
testing, and higher evaluations may not be assigned absent 
the appropriate combination of the Maryland CNC Test word 
recognition scores and the puretone threshold averages.  
38 C.F.R. § 4.85.  

The puretone threshold average is calculated by adding the 
decibel thresholds at 1000, 2000, 3000, and 4000 Hertz and 
dividing by 4, hereafter, the relevant frequencies.

VA audiological evaluation conducted in July 2000 revealed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
45
55
LEFT
10
10
40
55
65

The average puretone threshold was 35 decibels in the right 
ear, and 43 decibels in the left ear.  Word recognition 
scores for the Maryland CNC test were 94 percent in the right 
ear and 90 percent in the left ear.

Under Table VI, the right ear receives a numeric designation 
of Roman Numeral I, and the Left ear receives a numeric 
designation of Roman Numeral II.  Under Table
VII, the appropriate rating is 0 percent.

VA audiological evaluation conducted in November 2000 
revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
35
55
55
LEFT
10
15
40
60
60

The average puretone threshold was 38 decibels in the right 
ear, and 44 decibels in the left ear.  Word recognition 
scores for the Maryland CNC test were 90 percent in the right 
ear and 86 percent in the left ear.

Under Table VI, the right ear receives a numeric designation 
of Roman Numeral II, and the Left ear receives a numeric 
designation of Roman Numeral II.  Under Table VII, the 
appropriate rating is 0 percent.

VA audiological evaluation conducted in March 2002 revealed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
35
60
60
LEFT
10
15
45
60
75

The average puretone threshold in the right ear was 41 
decibels and 49 decibels in the left ear.  Word recognition 
scores for the Maryland CNC test were 94 percent in the right 
ear and 90 percent in the left ear.  

Under Table VI, the right ear receives a numeric designation 
of Roman Numeral I, and the Left ear receives a numeric 
designation of Roman Numeral II.  Under Table VII, the 
appropriate rating is 0 percent.

VA audiological evaluation conducted in May 2003 revealed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
45
55
LEFT
10
15
50
55
60

The average puretone threshold in the right ear was 35 
decibels and 44 decibels in the left ear.  Word recognition 
scores for the Maryland CNC test were 96 percent in the right 
ear and 88 percent in the left ear.  

Under Table VI, the right ear receives a numeric designation 
of Roman Numeral I, and the Left ear receives a numeric 
designation of Roman Numeral II.  Under Table VII, the 
appropriate rating is 0 percent.

VA audiological evaluation conducted in December 2003 
revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
40
60
70
LEFT
10
15
45
60
70

The average puretone threshold in the right ear was 46 
decibels and 48 decibels in the left ear.  Word recognition 
scores for the Maryland CNC test were 90 percent in the right 
ear and 96 percent in the left ear.  

Under Table VI, the right ear receives a numeric designation 
of Roman Numeral II, and the Left ear receives a numeric 
designation of Roman Numeral I.  Under Table VII, the 
appropriate rating is 0 percent.

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which pertain to exceptional patterns of hearing impairment, 
however, the audiological test results do not show that the 
veteran has a decibel threshold of 55 or more for each of the 
relevant frequencies; nor does the audiological test results 
show that the veteran has a decibel threshold of 30 or less 
at 1000 Hertz and a decibel threshold of 70 or more at 2000 
Hertz.  Therefore, the provisions of 38 C.F.R. § 4.86 are not 
for application.

Additionally, the Board has considered the provisions of 
38 C.F.R. § 3.321, which pertain to exceptional cases 
requiring an extra-schedular evaluation.  However, the case 
does not present such an exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  Accordingly, the provisions of 38 C.F.R. § 3.321 
are not for application.  

The claim for a compensable evaluation for bilateral hearing 
loss must be denied.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  





	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


